EMPLOYMENT, LOCK-UP AND OPTIONS AGREEMENT



This Employment Agreement (this "Agreement") dated August 28, 2015 is entered
into by and between AmericaTowne, Inc., a Delaware corporation with a mailing
address for notice purposes at 353 East Six Forks Road, Suite 270 in Raleigh,
North Carolina 27609 (the "Company") and Dr. Yu Wang, an individual with a
mailing address of 212 River Birch Lane, Chapel Hill, North Carolina 27514 USA
(the "Employee").

WHEREAS, Company wishes to compensate Employee for past services rendered and
other consideration, and to retain the continued services of Employee, and the
Employee wishes to continue with his employment by the Company in consideration
of the stock issuance remuneration agreed to herein, including those options and
lock-up periods set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the parties agree as follows:

1.    Employment. The Company hereby employs Employee to serve as its "Vice
President of Human Resources and Special Assignments" and Employee hereby
accepts such employment by the Company, upon the terms and conditions herein
provided.

2.    Duties and Responsibilities. Employee shall report to the Board of
Directors of the Company pursuant to the procedures set forth in the Company's
Bylaws. Employee agrees to discharge such duties as may be delegated to him from
time-to-time by the Company. The Company reserves the right to change or modify
the designation of Employee or his duties at Company's discretion from
time-to-time. During the term of his employment, unless an actual conflict
arises, Employee is authorized to engage in any other business or occupation
provided he has the ability to dedicate, at the very least, twenty hours a month
towards the performance of his duties hereunder. Employee is not prohibited from
making passive or personal investments for which the expenditure of time is not
required. Employee acknowledges that he shall travel, as reasonably required by
the Company, in connection with his employment, subject to the Company paying
any and all reasonable expenses in advance of such travel.

3.    Location. The initial principal location where the Employee shall perform
services for the Company shall not be limited to any particular location;
however, upon establishment by the Company of a permanent business location, the
Employee agrees to report, as needed and no less than weekly, to the permanent
business location.

4.    Term. This Agreement shall commence on the Effective Date and shall
continue for a period of three year (the "Initial Term"). At the expiration of
the Initial Term, this Agreement shall be extended for additional successive one
(1) year terms at the option of the Company upon providing Employee with written
notice no later than thirty (30) days prior to the expiration of the Initial
Term (the "Renewal Term"). The Initial Term and Renewal Term are collectively
defined herein as the "Term."

5.    Vacation and Sick Leave. Employee shall be entitled to the number of paid
vacation days that is consistent with existing Company policies for its Employee
officers, and as provided for in the Compensation Schedule. Employee shall also
be entitled to all paid holidays given by the Company to its Employee officers.

6.    Compensation. The Company and the Employee agree that the Employee shall
be compensated in the manner and form set forth in the "Compensation Schedule"
attached hereto as Schedule A.

7.    Termination. The Company may terminate this Agreement without cause at any
time upon thirty (30) days written notice to the Employee. The Employee may
terminate this Agreement without cause at any time upon thirty (30) days'
written notice to the Company. If requested by the Company, the Employee shall
continue to perform his duties and shall receive a mutually agreeable salary up
to the date of termination. In addition, the Company at its discretion may pay
the Employee a severance allowance on the date of the termination.

The Company may terminate this Agreement "for cause" immediately without any
notice, and without compensation of any kind whether salary or severance, for
any of the following events: (i) If Employee is convicted for an offence of
felony or any act involving moral turpitude; (ii) If Employee commits any act of
theft, fraud, dishonesty, or falsification of an employment record; (iii) If
Employee commits any breach of this Agreement which remains uncured for a period
of 14 days following written notice of such breach; (iv) If Employee fails to
perform reasonable assigned duties, or fails to perform those duties expected of
an officer of a publicly reporting company to the United States Securities and
Exchange Commission; (v) If Employee improperly discloses Company's confidential
information; or (vi) If Employee commits any act which causes detrimental effect
to Company's reputation and business.



Page 1

--------------------------------------------------------------------------------





THE PARTIES AGREE THAT ANY COMPENSATION PAID PRIOR TO ANY EVENT OF TERMINATION,
INCLUDING MONEY, STOCK OR OTHER FORMS OF COMPENSATION SHALL BE CONSIDERED FULLY
EARNED AND NOT SUBJECT TO ANY CLAWBACK, UNLESS SUCH MONEY, STOCK OR OTHER FORM
OF CONSIDERATION WAS OBTAINED THROUGH FRAUD, FALSE PRETENSES OR OTHER
INTENTIONAL TORT COMMITTED BY THE EMPLOYEE.

8.    Expenses. Pursuant to Company policy, and to the extent not set forth in
the Compensation Schedule, the Company shall reimburse the Employee for all
authorized travel and other reasonable expenses incurred by him in furtherance
of the Company's business upon the Employee's presentation of an itemized
account of expenditures.

9.    Benefit Plans. During the Term, the Employee shall be entitled to
participate in any medical and dental plans, life and disability insurance
plans, retirement plans and any other fringe benefit plans or programs
maintained by the Company for the benefit of its Employees. Nothing in this
Agreement shall preclude the Company from terminating or amending any Employee
benefit plan or program from time to time.

10.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

11.    Mediation and Arbitration. Any controversy or claim arising out of or in
relation to this Agreement or the validity, construction or performance of this
Agreement, or the breach thereof, shall be resolved by private arbitration
before a single arbitrator pursuant to the procedures set forth herein. In
selecting a single arbitrator, in the event the parties are unable to reach a
mutual decision on the arbitrator within a commercially reasonable time, the
Employee and the Company, through their attorneys, shall submit three names to
the Chief Financial Officer/Treasurer of the Company, who in turn, shall place
the names on separate sheets of paper of equal dimension, fold and place in a
container for selection. The parties may either, within a commercially
reasonable period of time, (a) meet in person to select a name out of the
container, (b) agree to do the selection through a video feed of the process, or
(c) have the Chief Financial Officer/Treasurer turn over the container to an
independent third-party at his choosing, who in turn would commence the drawing
and then provide the parties with the name of the arbitrator chosen. The parties
agree to waive any and all claims or defenses related to the selection of the
arbitrator.

The parties shall have the right to engage in pre-hearing discovery in
connection with such arbitration proceedings. The parties agree hereto that they
will abide by and perform any award rendered in any arbitration conducted
pursuant hereto, that any court having jurisdiction thereof may issue a judgment
based upon such award and that the prevailing party in such arbitration and/or
confirmation proceeding shall be entitled to recover its reasonable attorneys'
fees and expenses. The arbitration award shall be final, binding and
non-appealable. The Parties agree to utilize the arbitration rules of the
American Arbitration Association for all aspects of the private arbitration.

12.    Notices. Any notice to be given hereunder by any party to the other, may
be effected either by personal delivery in writing, or by mail, registered or
certified, postage pre-paid with return receipt requested. Mailed notices shall
be addressed to the parties at the addresses appearing in the introductory
paragraphs of this Agreement, but each party may change their address by written
notice in accordance with this paragraph. Notices delivered personally shall be
deemed communicated as of actual receipt; mailed notices shall be deemed
communicated as of five (5) days after mailing. The Employee agrees to keep the
Company current as to his or her business and mailing addresses, as well as
telephone, email and mobile numbers.

13.   Waiver. The waiver by either party hereto of any breach of any provision
of this Agreement shall not operate or be construed as a waiver or any
subsequent breach by either party hereto.



Page 2

--------------------------------------------------------------------------------





14.    Proprietary Information. The Employee agrees that all processes,
procedures, programs, discoveries, ideas, conceptions, formulae, improvements,
developments, technologies, designs, inventions, processes, designs, software,
firmware, hardware, diagrams, copyrights, trade secrets, and any other
proprietary information (collectively, the "Proprietary Information"), whether
or not patentable or copyrightable, conceived, developed, invented, or made
solely by the Employee, or jointly with others, during the Term of the Agreement
shall be the property of, and belongs to, the Company.

The Employee agrees to promptly and freely disclose to the Company all such
Proprietary Information, which Employee conceives as a result of his employment
by the Company, and Employee agrees to assign and hereby does assign all of his
interest therein to the Company. Whenever requested to do so by the Company,
Employee shall execute any and all applications, assignments, or other
instruments, which the Company shall deem necessary to apply for and obtain
Letters Patent or Copyrights of the United States, or any foreign country, to
otherwise protect the Company's interest in the Proprietary Information or to
vest title to the Proprietary Information in the Company. These obligations
shall survive the termination of Employee's employment and shall be binding upon
Employee's assigns, executors, administrators, and other legal representatives.

15.    Binding Effect and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Company, its successors and assigns and the Employee
and his heirs and legal representatives. This Agreement is personal as to
Employee and may not be assigned by Employee without first obtaining the written
consent of the Company. This Agreement may be assigned by the Company without
the prior consent of Employee.

16.    Severability. The unenforceability of any provision or provisions of this
Agreement shall not affect the enforceability of any other provision of this
Agreement. If, for any reason, any provision of this agreement is held invalid,
all other provisions of this agreement shall remain in effect. If this agreement
is held invalid or cannot be enforced, then to the full extent permitted by law
any prior agreement between the Company (or any predecessor thereof) and the
Employee shall be deemed reinstated as if this agreement had not been executed.

17.    Entire Understanding. This Agreement, along with Schedule A, contains the
entire understanding of the parties relating to the employment of the Employee
by the Company. It may be changed only by an agreement in writing signed by the
party or parties against whom enforcement of any waiver, change, modification,
extension or discharge is sought.

18.    Amendment and Default. This Agreement may be amended in whole or part at
any time and from time to time but only in writing in a form substantially
similar to the form hereof. In the event of default or breach of any of the
terms and conditions hereof the defaulting party agrees to pay the reasonable
attorneys' fees incurred by the other party in enforcing the provisions hereof.

19.    Counterparts and Electronic Signatures. This Agreement may be executed in
counterpart, and may be executed by way of facsimile or electronic signature,
and if so, shall be considered an original.



Page 3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

AGREED:

EMPLOYEE

AMERICATOWNE, INC.





By /s/ Yu Wang
Date: 8/28/2015
By /s/ Alton Perkins
Date: 8/28/2015
Dr. Yu Wang

Alton Perkins



Chairman of the Board



Chief Executive Officer




Page 4

--------------------------------------------------------------------------------







SCHEDULE A





COMPENSATION SCHEDULE



This Compensation Schedule (this "Schedule") dated August 28, 2015 is entered
into by and between AmericaTowne, Inc., a Delaware corporation with a mailing
address for notice purposes at 353 East Six Forks Road, Suite 270 in Raleigh,
North Carolina 27609 (the "Company") and Dr Yu Wang, an individual with a
mailing address of 212 River Birch Lane, Chapel Hill, North Carolina 27514 USA
(the "Employee"), and is incorporated and merged with the Employment Agreement
executed by the Company and the Employee (the "Agreement").

1.    Effective Date. This Schedule is effective upon approval by the Company's
Board of Directors, and shall continue until such time the Agreement is
terminated under the applicable provisions therein.

2.    Compensation/Salary & Benefits. Based upon the company's cash flow and
capital raised, the Company at its discretion will pay salaries, and benefits to
key management staff, other employees and persons. Salaries and benefits may
include commissions, health plans, transportation compensation and other
benefits. The Board will determine the type, amount, timing and distribution of
these salaries and benefits. For this consideration, key employees agree to be
bound by this agreement.

3.    Compensation/Stock Issuance. The Company agrees to issue 477,190 shares of
the Company's common stock (the "Shares") to Executive in consideration of his
services. Upon issuance of the common stock, the shares shall be considered
outstanding and fully paid. The Shares shall be subject to the following terms
and conditions:

> 3.1.    Employee's Representations. In connection with the issuance and
> acquisition of the Shares, the Employee hereby represents and warrants to the
> Company as follows:
> 
> > 3.1.1.    The Employee is acquiring and will hold the Shares for investment
> > for his account only and not with a view to, or for resale in connection
> > with, any "distribution" thereof within the meaning of the Securities Act of
> > 1933 (the "Securities Act").
> > 
> > 3.1.2.    The Employee understands that the Shares have not been registered
> > under the Securities Act by reason of a specific exemption therefrom and
> > that the Shares must be held indefinitely, unless they are subsequently
> > registered under the Securities Act, or the Employee obtains an opinion of
> > counsel, in form and substance satisfactory to the Company and its counsel,
> > that such registration is not required. The Employee further acknowledges
> > and understands that the Company is under no obligation to register the
> > Shares.
> > 
> > 3.1.3.    The Employee is aware of the adoption of Rule 144 of the
> > Securities and Exchange Commission under the Securities Act, which permits
> > limited public re-sales of the securities acquired in a non-public offering,
> > subject to the satisfaction of certain conditions. The Employee acknowledges
> > and understands that the conditions for resale set forth in Rule 144 have
> > not been satisfied and that the Company has no plans to satisfy these
> > conditions in the foreseeable future.
> > 
> > 3.1.4.    The Employee has been furnished with, and has had access to, such
> > information as he considers necessary or appropriate for deciding whether to
> > invest in the Shares, and has had an opportunity to ask questions and
> > receive answers from the Company regarding the terms and conditions of the
> > issuance of the Shares.
> > 
> > 3.1.5.    The Employee is aware that his investment in the Company is a
> > speculative investment that has limited liquidity and is subject to the risk
> > of complete loss. The Employee is able, without impairing his financial
> > condition to hold the Purchased Shares for an indefinite period and to
> > suffer a complete loss of his investment in the Purchased Shares.
> 
> 
> 
> Page 5
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> 
> 
> 3.2.    Limitations on Transfer of The Shares. The Employee shall not sell,
> assign, transfer, pledge, hypothecate, mortgage, encumber or otherwise dispose
> of all or any of the Shares except as expressly provided in this Agreement.
> Notwithstanding, the Employee may transfer all or any of his Shares: (a) by
> way of gift to any member of his family or to any trust for the benefit of any
> such family member or the Employee; provided, however that any such transferee
> shall agree in writing with the Company, as a condition to such transfer, to
> be bound by all of the provisions of this Agreement to the same extent as if
> such transferee were the Employee, or by will or the laws of descent and
> distribution, in which event each transferee shall be bound by all of the
> provisions of this Agreement to the same extent as if such transferee were the
> Employee. As used herein, the word "family" shall include any spouse, lineal
> ancestor or descendant, brother or sister.
> 
> 3.3.    Right of First Refusal on Disposition of The Shares.
> 
> > 3.3.1.    If at any time the Employee desires to sell for cash any of the
> > Shares pursuant to a bona fide offer from a third party (the "Proposed
> > Transferee"), the Employee shall submit a written offer (the "Offer") to
> > sell such Shares (the "Offered Shares") to the Company on terms and
> > conditions, including price, not less favorable to the Company than those on
> > which the Employee proposes to sell such Offered Shares to the Proposed
> > Transferee. The Offer shall disclose the identity of the Proposed
> > Transferee, the number of Offered Shares proposed to be sold and the price
> > thereof, the total number of Shares owned by the Employee, and the terms and
> > conditions of, and any other material facts relating to, the proposed sale.
> > 
> > 3.3.2.    The Company shall have an option for a period of 21 days (the
> > "Company Option Period") following in receipt of the Offer to purchase some
> > or all of the Offered Shares in place of the Proposed Transferee. If the
> > Company desires to purchase any of the Offered Shares, it shall notify the
> > Employee of such election during the Company Option Period, stating the
> > number of Offered Shares it desires to purchase. Such notice shall, when
> > taken in conjunction with the Offer, be deemed to constitute a valid,
> > legally binding and enforceable agreement for the sale and purchase of such
> > Offered Shares.
> > 
> > 3.3.3.    If the Company does not purchase all of the Offered Shares, the
> > Offered Shares not so purchased may be sold by the Employee at any time
> > within 42 days after the date the Offer was made (i.e. 21 days after the
> > expiration of the option period in Section 3.3.2, above), subject to the
> > provisions of Section 3.4 and Section 3.5 of this Schedule. Any such sale
> > shall be to the Proposed Transferee at not less than the price and upon
> > other terms and conditions, if any, not more favorable to the Proposed
> > Transferee than those specified in the Offer. Any Offered Shares not sold
> > within such 42 day period shall continue to be subject to the requirements
> > of a prior offer pursuant to this Section 3.3. Offered Shares that are sold
> > pursuant to this Section 3.3 to any person who is not a party hereto shall
> > no longer be subject to this Schedule.
> 
> 3.4.    Additional Restrictions on Resale.
> 
> > 3.4.1.    Securities Law Restrictions. Regardless of whether the offering
> > and sale of the Shares under this Schedule have been registered under the
> > Securities Act or have been registered or qualified under the securities
> > laws of any state, the Company at its discretion may impose restrictions
> > upon the sale, pledge or other transfer of the Shares (including the
> > placement of appropriate legends on stock certificates or the imposition of
> > stop-transfer instructions) if, in the judgment of the Company, such
> > restrictions are necessary or desirable in order to achieve compliance with
> > the Securities Act, the securities laws of any state or any other law.
> > 
> > 3.4.2.    Market Stand-Off. In connection with any underwritten public
> > offering by the Company of its equity securities pursuant to an effective
> > registration statement filed under the Securities Act, including the
> > Company's initial/primary public offering, the Employee shall not directly
> > or indirectly sell, make any short sale of, loan, hypothecate, pledge,
> > offer, grant or sell any option or other contract for the purchase of,
> > purchase any option or other contract for the sale of, or otherwise dispose
> > of or transfer, or agree to engage in any of the foregoing transactions with
> > respect to, any Purchased Shares without the prior written consent of the
> > Company or its underwriters. Such restriction (the "Market Stand-Off") shall
> > be in effect for such period of time following the date of the final
> > prospectus for the offering as may be requested by the Company or such
> > underwriters. In no event, however, shall such period exceed 180 days. In
> > the event of the declaration of a stock dividend, a spin-off, a stock split,
> > an adjustment in conversion ratio, a recapitalization or a similar
> > transaction affecting the Company's outstanding securities without receipt
> > of consideration, any new, substituted or additional securities which are by
> > reason of such transaction distributed with respect to any Shares subject to
> > the Market Stand-Off, or into which such Shares thereby become convertible,
> > shall immediately be subject to the Market Stand-Off. In order to enforce
> > the Market Stand-Off, the Company may impose stop-transfer instructions with
> > respect to the Purchased Shares until the end of the applicable standoff
> > period. The Company's underwriters shall be beneficiaries of the agreement
> > set forth in this Section 3.4.2. This Section 3.4.2 shall not apply to
> > Shares registered in the public/primary public offering under the Securities
> > Act, and the Employee shall be subject to this Section 3.4.2 only if all
> > directors, officers, and holders of at least 25% of the outstanding stock of
> > the Company are subject to similar arrangements. This Section 3.4.2 shall
> > expressly survive a termination of this Schedule.
> > 
> > 
> > 
> > Page 6
> > 
> > --------------------------------------------------------------------------------
> > 
> > 
> > 
> > 
> > 
> > 3.4.3    Lock-Up Provisions. In addition to the other restrictions provided
> > in this Schedule, the Employee agrees to the following limitations and
> > lock-up provisions:
> > 
> > > 3.4.3.1    The Employee shall not dispose or convey greater than
> > > ten-percent (10%) of the Shares between the first day after the first year
> > > after issuance and the conclusion of the second year after issuance.
> > > 
> > > 3.4.3.1    The Employee shall not dispose or convey greater than twenty
> > > percent (20%) of the Shares between the conclusion of the first year up to
> > > and after the first day of the third year after issuance.
> > 
> > 3.4.4    Rights of the Company. The Company shall not be required to
> > transfer on its books any Shares that have been sold or transferred in
> > contravention of this Agreement or treat as the owner of Purchased Shares,
> > or otherwise to accord voting, dividend or liquidation rights to, any
> > transferee to whom Purchased Shares have been transferred in contravention
> > of this Agreement.
> 
> 3.5.    Termination of Restrictions. This Section 3.4.3 shall terminate (a)
> immediately prior to the consummation of the first firm commitment
> underwritten public offering to an effective registration statement on Form
> S-1 (or its then equivalent) under the Securities Act, pursuant to which the
> aggregate price paid for the public to purchase of Stock is at least $10.00,
> or (b) on the third anniversary of the date of this Schedule, whichever occurs
> first. It is the intent of the Employee to agree to this holding period as an
> agreed upon "lock-up" period in consideration of his services to the
> Corporation.
> 
> 3.6.    Enforcement of Agreement. The Employee expressly agrees that the
> Company will be irreparably damaged if this Agreement is not specifically
> enforced. Upon a breach or threatened breach of the terms, covenants or
> conditions of this Agreement by the Employee, the Company shall, in addition
> to all other remedies, be entitled to a temporary or permanent injunction,
> without showing any actual damage, or a decree for specific performance, in
> accordance with the provisions hereof. If the Employee fails to fulfill any
> obligation to sell Shares to the Company under the Agreement, the Company may,
> at its option, in addition to all other remedies it may have, send to the
> Employee the purchase price for such Shares as specified in this Agreement.
> Thereupon the Company, upon written notice to the Employee, (a) shall cancel
> on its books the certificate or certificates representing the Shares to be
> sold and (b) shall issue, in lieu thereof, in the name of the Company as
> treasury shares, a new certificate or certificates representing such Shares,
> and all of the Employee's rights in and to such Shares shall terminate.
> 
> 3.7.    Tax Election. The issuance of the Shares may result in adverse tax
> consequences that may be avoided or mitigated by filing an election under
> Section 83(b) of the Internal Revenue Code of 1986 (the "Section 83(b)
> Election") within 30 days after the date of purchase. The Employee
> acknowledges that he has consulted with his tax advisor to determine the tax
> consequences of acquiring the Purchased Shares and the advantages and
> disadvantages of filing the Section 83(b) Election and that it is his sole
> responsibility, and not the Company's, to file the Section 83(b) Election in a
> timely manner, even if the Employee request the Company to make such filing on
> his behalf.
> 
> 
> 
> Page 7
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> 
> 
> 3.8    Legend. Each certificate evidencing any of the Shares shall bear a
> legend substantially as follows:
> 
> THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
> TRANSFER AND MAY NOT BE SOLD, EXCHANGED, TRANSFERRED, PLEDGED, HYPOTHCATED OR
> OTHERWISE DISPOSED OF EXCEPT IN ACCORDANCE WITH ANY AND ALL APPLICABLE STATE
> AND FEDERAL SECURITIES LAWS, AND IN COMPLIANCE WITH THE EMPLOYMENT AGREEMENT
> BETWEEN THE COMPANY AND THE SHAREHOLDER.

4.    Compensation and Other Consideration. Unless subsequently modified by the
Company and Executive in writing, the issuance of the Shares constitutes the
Executive's compensation.

5.    Stock Option. The Company agrees to issue the Employee an option to
purchase up to 1,000,000 shares of common stock of the Company in increments of
one third (1,000,000/3) per year over a three-year period. One third of the
stock can be acquired at any time prior to December 31 of each year for three
years, after execution of the Agreement, at a price of $0.50 per share. Prior to
issuing the shares the funds owed through a third party arrangement must be
paid. The Chairman of the Board must certify that these funds have been paid.
The shares purchased under this option shall be considered subject to all rights
and restrictions set forth in this Schedule.

6.    Employee Stock Option Plan. Employee shall be entitled to participate in
the Employee Stock Option Plan of the Company once approved by the Board of
Directors.

7.    Modification of Schedule. The Company and Employee acknowledge and agree
that modification of this Schedule requires a written document signed by both
parties.

8.    Vacation and Paid Time Off. Employee agrees to be bound by the policies
and procedures set forth by Company related to vacation and paid time off, which
at the time of execution of the Agreement and this Schedule is three (3) weeks.

9.    Other Benefits. The Company agrees to extend other employment benefits
provided to other similarly situated key employees consistent with the policies
and procedures of Company, and upon approval by the Board of Directors.

IN WITNESS WHEREOF, the parties have executed this Schedule as of the date first
above written.

AGREED:

EMPLOYEE

AMERICATOWNE, INC.





By /s/ Yu Wang
Date: 8/28/2015
By /s/ Alton Perkins
Date: 8/28/2015
Dr. Yu Wang

Alton Perkins



Chairman of the Board



Chief Executive Officer




Page 8

--------------------------------------------------------------------------------



